DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/31/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the supplemental amendment filed on 8/11/21 amends claim 1 to include an oxygen evolving catalyst on a second surface and adds new claim 22 to include a triple-junction semiconductor material to the same base claim language. It should be noted that claim 22 improperly underlines language when the entire claim is new; the Office will treat the entirety of the clam as new language. The amendment to claim 1 is the incorporation of previously presented claim 21; the amendment to claim 22 is the creation of a new claim using the language of claim 1 and the limitations of previously presented claim 7. As discussed in the attached interview summary, the Examiner determined both claims 21 and 7 to be allowable. The Eckert reference used in the Final Rejection of 4/22/21 fails to disclose the features of either claim. Utilizing an oxygen evolving catalyst or a multi-junction semiconductor material is not taught by Eckert nor is there motivation to modify Eckert to include these features without teaching away from the basic functionality of Eckert. Flood ‘191 used in the non-final rejection of 11/13/20 (or related and cited Flood ‘362 and Flood ‘987) similarly cannot be modified to include these features. Li ‘655 is the most relevant reference to the claims but fails to disclose either an oxygen evolving catalyst or a multi-junction semiconductor material in conjunction with a portion of the catalytic mesh not having polymer so as to be in contact with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725